Citation Nr: 0712317	
Decision Date: 04/26/07    Archive Date: 05/08/07

DOCKET NO.  03-18 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to higher disability ratings for diabetes 
mellitus, rated 10 percent disabling from July 9, 2001, and 
20 percent disabling from July 8, 2004.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel




INTRODUCTION

The veteran served on active duty from June 1964 to June 
1968.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a May 2002 rating decision by a Regional Office 
(RO) of the United States Department of Veterans Affairs 
(VA).  In the May 2002 rating decision, the RO granted 
service connection for diabetes mellitus, and assigned a 
disability rating of 10 percent.  In a subsequent June 2002 
rating decision, the RO changed the effective date for the 
grant of service connection for diabetes from March 5, 2002, 
to July 9, 2001.  In a December 2005 rating decision, the RO 
increased the rating for diabetes from 10 percent to 
20 percent, effective July 8, 2004.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In his August 2002 notice of disagreement, the veteran also 
asserted that, due to his diabetes, he had secondary high 
blood pressure, heart problems, numbness of the extremities, 
vision problems, "and other residuals due to diabetes."  In 
a March 2004 rating decision, the RO denied service 
connection for peripheral neuropathy of the bilateral lower 
extremities, peripheral neuropathy of the bilateral upper 
extremities, vision problems, hypertension, and heart 
problems, described as chronic heart failure and mitral valve 
regurgitation.

In April 2004, the veteran underwent VA medical examination 
to address his diabetes.  The examiner's assessment indicated 
a likelihood of a link between the veteran's diabetes and 
peripheral neuropathy in his feet, and a likelihood of a link 
between the diabetes and congestive heart failure.  In a May 
2005 statement, the veteran's representative noted the 
findings from the VA April 2004 VA examination, including 
those with respect to peripheral neuropathy of the feet and a 
heart disorder.  It appears that the veteran's 
representative, by pointing to the April 2004 VA opinions, is 
implicitly again raising secondary service connection claims.  

Although the secondary service connection issues are not in 
appellate status at this time, it should be recognized that 
the RO's determinations as to the service connection issues 
might impact the rating issue for diabetes which is now on 
appeal.  The Board views the issues as inextricably 
intertwined and will therefore defer consideration of the 
appeal on the diabetes rating until after the RO decides the 
renewed secondary service connection issues.

In reviewing the claims file, the Board also notes that the 
examiner who conducted the April 2004 VA examination 
commented that the claims file was not available for review.  
It appears that the examination was not fully adequate.  In 
view of the need to remand he case for consideration of the 
new issues as discussed above, another VA examination is 
appropriate so that the examiner may have the opportunity to 
review the claims file. 

Accordingly, the case is REMANDED for the following actions:

1.  With regard to the secondary service 
connection issues raised by the 
representative in the May 2005 VA Form 
646, the RO should issue all notices 
required by the Veterans Claims Assistance 
Act of 2000 and implementing regulations. 

2.  The veteran should be scheduled for a 
VA diabetes examination.  It is imperative 
that the claims file be made available to 
and be reviewed by the examiner.  Any 
medically indicated special tests should 
be accomplished.  After reviewing the 
claims file and examining the veteran, the 
examiner should respond to the following:

     a)  Does the veteran have any 
separate disorders (cardiovascular, 
neuropathy, etc.) which are proximately 
due to or caused by, or aggravated by, his 
service connected diabetes mellitus?  If 
so, please list all such disorders. 

     b)  Please report all examination 
findings regarding the veteran's diabetes 
in accordance with the criteria set forth 
in Diagnostic Code 7913. 

3.  After completion of the above and any 
other development which the RO may deem 
appropriate, the RO should review the 
expanded record and address the claims of 
service connection for peripheral 
neuropathy of the feet and a heart 
condition, each claimed as secondary to 
service-connected diabetes mellitus.  The 
RO must consider all of the evidence of 
record, including the report of an April 
2004 VA medical examination of the 
veteran.  The veteran and his 
representative should be informed of the 
RO's determinations and the need to file a 
timely notice of disagreement if the 
veteran wishes to initiate an appeal as to 
the service connection issues.

4.  The RO should also review the expanded 
record and determine if a higher rating or 
ratings are warranted for the service-
connected diabetes.  The veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded an opportunity to respond.  

Thereafter, the case should be returned to the Board for 
appellate review of all issues which may properly be in 
appellate status at that time.  The Board intimates no 
opinion as to the ultimate outcome of this case.  The veteran 
has the right to submit additional evidence and argument on 
the matters that the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


